Citation Nr: 1550641	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased initial evaluation for bilateral hearing loss, currently evaluated as 10 percent prior to March 5, 2009, noncompensable from March 5, 2009, to December 2, 2009, 20 percent from December 2, 2014, to June 26, 2015, and 50 percent thereafter.

2. Entitlement to service connection for left nephrectomy and uterectomy, to include as due to lead, asbestos and radiation exposure.

3. Entitlement to service connection for sterility, to include as due to lead, asbestos and radiation exposure.

4. Entitlement to service connection for hypertension, to include as due to lead exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The issues of service connection for left nephrectomy and uterectomy, sterility, and hypertension are addressed in the REMAND portion of the decision below and are again REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, prior to December 2, 2014, the Veteran's bilateral hearing loss is manifested by no more than Level VI hearing acuity in the right ear and Level III hearing acuity in the left ear.

2. Resolving all doubt in the Veteran's favor, as of December 2, 2014, the Veteran's bilateral hearing loss is manifested by no more than Level IX hearing acuity in the right ear and Level VIII hearing acuity in the left ear.



CONCLUSIONS OF LAW

1. The criteria for an initial evaluation for bilateral hearing loss of 10 percent, but not greater, have been met for the entire period prior to December 2, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.85, Diagnostic Code 6100 (2015).

2. The criteria for an initial evaluation for bilateral hearing loss of 50 percent, but not greater, have been met as of December 2, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2013).
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations to address his service-connected hearing loss.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  These VA examinations are adequate for the purposes of evaluating the Veteran's hearing loss, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded by the Board in March 2015.  Specifically, the Board instructed that the Veteran be provided an additional VA examination to address the current severity of his service-connected bilateral hearing loss and to address prior conflicting examinations.  The Veteran was provided the requested examination in June 2015, which the Board has found to be adequate.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

Service connection for bilateral hearing loss was awarded by the December 2008 rating decision on appeal, and an initial 10 percent evaluation was awarded effective July 30, 2008.  Since this time, the AOJ has staged the Veteran's disability as follows: noncompensable from March 5, 2009, to December 2, 2009; 20 percent from December 2, 2014, to June 26, 2015; and 50 percent thereafter.  See 38 C.F.R. § 4.85 (2015). 

In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.
When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, at a December 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
75
80
64
LEFT
25
30
55
70
45

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 80 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is VI for the right ear and III for the left ear.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.

At a June 2015 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
85
85
95
80
LEFT
50
70
80
90
73

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and of 52 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is IX for the right ear and VIII for the left ear.  See 38 C.F.R. § 4.86(a).  While Table VIa is applicable for the right ear, it results in a lower score; thus, utilizing Table VI is more beneficial for the Veteran.  Entering the category designations for each ear into Table VII results in a 50 percent evaluation under Diagnostic Code 6100.

Initially, the Board acknowledges two additional VA examination of record.  A March 2009 VA examination indicated much better hearing, which served as the basis of the noncompensable evaluation assigned by the AOJ.  However, the June 2015 VA examiner specifically found that the December 2008 VA examination is the better reflection of the Veteran's hearing acuity at the time.  Therefore, the Board assigns no probative value to the March 2009 VA examination.  Further, while a VA examination was provided in March 2015, the examiner found the results were not valid for rating purposes, due to the Veteran's dementia and physical discomfort.  The same examiner conducted the June 2015 VA examination, and noted that at that time the Veteran was more alert and appeared more comfortable during this evaluation.  As such, the Board will assign no probative value to the March 2015 VA examination.

Based on the above evidence, including assigning no probative value to the March 2009 VA examination, and resolving all doubt in the Veteran's favor, the Board finds that an initial evaluation of 10 percent is warranted throughout the period prior to December 2, 2014.  As of December 2, 2014, the date on which the Veteran first asserted his hearing loss had worsened, the Board finds a 50 percent evaluation is warranted, based on the findings of the June 2015 VA examination.

The Board acknowledges the Veteran's may believe that his service-connected bilateral hearing loss warrants an evaluation greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The rating criteria pertaining to hearing loss contemplate speech reception thresholds and ability to hear spoken words on the Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, including difficulty understanding speech in the presence of background noise, are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected bilateral hearing loss, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

An initial evaluation of 10 percent for bilateral hearing loss is granted throughout the period prior to December 2, 2014.

An initial evaluation of 50 percent for bilateral hearing loss is granted throughout the period as of December 2, 2014.


REMAND

Regarding the service connection issues on appeal, additional development is required.  Initially, the Board observes the Veteran asserts his left nephrectomy and uterectomy, as well as sterility, may be due to in-service exposure to radiation.  In this regard, he asserts he was exposed to ionizing radiation while visiting Hiroshima and/or Nagasaki shortly after they were bombed.  In addition, he asserts exposure to non-ionizing radiation exposure, specifically from the ship's radar, may have caused his sterility.  While exposure to ionizing radiation has not yet been established, the Veteran submitted a buddy statement in support of his assertion in April 2015.  However, while the Veteran's statement and his representative's cover letter have been associated with the claims file, and both indicate a buddy statement was included, it appears the buddy statement was not scanned into the virtual claims file.  As such, on remand, the AOJ should locate the buddy statement submitted by the Veteran in April 2015 in support of his assertion of in-service radiation exposure, and ensure it is properly scanned into the virtual claims file.

In addition, an August 2015 VA examiner notes that sterility is not a condition that is presumptively linked to ionizing radiation exposure.  However, the VA examiner did not address the Veteran's assertion that his sterility may be due to non-ionizing radiation exposure (e.g., radar) or, if exposure to ionizing radiation is confirmed, whether sterility may be so connected on a non-presumptive basis.   As such, an addendum opinion is required regarding sterility and, if exposure to ionizing radiation is established, an addendum opinion should also be sought regarding the left nephrectomy and uterectomy.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regards to the Veteran's claim of service connection for hypertension, while he specifically claimed this condition as secondary to his service-connected PTSD, the Veteran raised the issue of direct service connection at the November 2012 VA examination, when he reported he has had hypertension since the 1940s.  Further, in July 2013, the Veteran submitted evidence that common symptoms of lead poising for adults include high blood pressure and hypertension.  Therefore, an addendum opinion is necessary regarding service connection for hypertension on a direct basis, to include as due to lead exposure.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Locate and scan into the virtual claims file the buddy statement regarding radiation exposure that was submitted by the Veteran in April 2015.  If the original statement cannot be found, contact the Veteran and his representative and request they submit a copy of this statement.  An appropriate period of time should be allowed for response.  

2. If the buddy statement further addresses the Veteran's assertions of in-service exposure to ionizing radiation, undertake any other necessary development to confirm such exposure.

3. Following completion of the above, return the claims file to the August 2015 VA examiner for an addendum opinion or, if this examiner is unavailable, to another examiner with the appropriate expertise.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  A complete copy of the claims file, including this REMAND, should be provided to the examiner for review, and the addendum opinion should indicate such a review was accomplished.  Any clinically indicated consultations and/or testing should be performed.  Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is requested to address the following:

a. Regarding sterility, is it at least as likely as not (probability of at least 50 percent) that this condition is due to in-service exposure to non-ionizing radiation, to include ships' radar? 
b. Regarding hypertension, is it at least as likely as not (probability of at least 50 percent) that this condition had its onset or is otherwise etiologically related to the Veteran's active service, to include lead exposure?  In offering this opinion, the examiner must address the July 2013 submission indicating high blood pressure and hypertension are common symptoms of lead poisoning.

c. If, and only if, exposure to ionizing radiation is confirmed, is it at least as likely as not (probability of at least 50 percent) that the Veteran's sterility and/or left nephrectomy and uterectomy are due to such exposure?  In offering this opinion, the examiner may not rely solely on the lack of presumption of such a relationship.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


